Citation Nr: 0335477	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUE 


Permanency of a total disability rating for post-traumatic 
stress disorder, including the ancillary benefit of 
Educational Assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jay Som, Law Clerk



INTRODUCTION 

The veteran served on active duty from January 1969 to 
October 1970. 

In December 2002, the RO notified the veteran that his 
substantive appeal was untimely as to the issues of a rating 
in excess of 20 percent for residuals of a gunshot wound of 
the right thumb with fusion of the metacarpal joint and a 
tender scar and of a rating in excess of 20 percent for 
sensory neuropathy of the right radial nerve.  The RO also 
notified the veteran that the timeliness issue was appealable 
and provided him notice of his procedural and appellate 
rights.  Because the veteran has not appealed the timeliness 
issue, the Board does not have appellate jurisdiction of the 
issue. 

REMAND 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

Permanency of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases of long standing, which are 
actually totally incapacitating, will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340(b). 

Since permanency is dependent on the course of the illness, 
which is primarily a medical question, and since the medical 
evidence of record does not specifically address the 
question, the Board determines additional development is 
necessary and remands the case for the following action:  

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5103 and 5103A, and any other 
applicable legal precedent.  

2.  Obtain the medical records for 
treatment of post-traumatic stress 
disorder since February 2002 from the VA 
facilities in Murfreesboro and 
Chattanooga, Tennessee. 

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of disability.  The 
examiner is asked to express an opinion 
as to whether or not the severity of the 
veteran's PTSD is of such degree that the 
probability of permanent improvement 
under treatment is remote.  The claims 
folder must be made available to the 
examiner for review. 

4.  After the above development has been 
completed, review all the evidence of 
record and adjudicate the claim, applying 
38 C.F.R. § 3.340(b).  If benefit sought 
is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
including the provisions of 38 C.F.R. 
§ 3.3.40(b). Thereafter, the case should 
be returned to the Board, if n order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



